Citation Nr: 1427502	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for erectile dysfunction is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2006 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating effective July 17, 2006.  In an October 2007 rating decision, the RO increased the Veteran's disability rating for PTSD from 10 percent to 50 percent effective July 17, 2006.  The Veteran appeals for a higher rating.

In October 2011, the Board remanded this claim to afford the Veteran a requested hearing.  In October 2013, a hearing was held before the undersigned Veterans Law Judge, and a transcript of this hearing is included in the Virtual VA paperless claims file.  A review of the Virtual VA claims file also reveals additional VA treatment records dated through December 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the issue on appeal in October 2011.  As part of that remand, the RO was instructed to ask the Veteran whether he received Social Security Administration (SSA) disability benefits, and if so, to obtain copies of the decision and the medical records upon which the decision was based.  The RO inquired and the Veteran responded by submitting a copy of his SSA benefit statement.  However, the record does not reflect that the RO made any attempts to retrieve copies of the SSA decision and corresponding medical records.  Therefore, the appeal must be returned to the RO for completion of the Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

At his October 2013 Board hearing, the Veteran suggested that his PTSD had worsened given his propensity for self-harm.  A new VA examination to assess the current severity of his PTSD symptoms should be requested.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of the Veteran's SSA benefit claim, as well as all associated medical records.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided to the Veteran if the records are not obtained. 


2.  The AOJ should obtain and associate any of the Veteran's outstanding mental health treatment records for his PTSD that are not currently of record, to include VA records from 2011 onward.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

3.  After all the above development has been completed, the AOJ should schedule the Veteran for a VA examination to assess the current level of severity of his PTSD.  

The claims file, including a copy of this remand and any relevant records contained in the virtual record, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorders in accordance with 38 C.F.R. § 4.125 and the DSM-IV.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  

4.  When the above development has been completed, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



